867 So.2d 645 (2004)
David A. OBANDO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-2610.
District Court of Appeal of Florida, Third District.
March 17, 2004.
Bennett H. Brummer, Public Defender and Billie Jan Goldstein, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General and Meredith L. Balo, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and LEVY, J., and HARRIS, CHARLES M., Senior Judge.
PER CURIAM.
The order denying Rule 3.800 relief seeking credit for time served is partially reversed with directions to award the defendant credit for all time served in jail and in boot camp subsequent to sentencing on February 2, 2001. The cause is remanded for determination of the date he was released from boot camp and whether he is entitled to additional credit for time served prior to sentencing.